DETAILED ACTION

This action is responsive to papers filed on 6/28/2022.

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9, and 17, these claims recite the limitation “in response to determining that the audio and video features have been previously processed, updating an existing time-based metadata file associated with the video program”.  However, there is no support for this limitation in the specification as filed.  The closest recitation from the specification is paragraph 0048.  However, this paragraph states “the database storing such time-coded metadata file is updated and cross-referenced with the identifier and existing video signature”.  Therefore, the specification states that the metadata file itself is not updated, but rather the database storing that file is updated.  Therefore, appropriate correction to remove the impermissible new matter is required.  In the interest of applying prior art, Examiner considers this limitation in light of the specification, meaning that the database is updated and not the metadata file itself.  Claims 2-8, 10-16, and 18-24 inherit this rejection through dependency from claims 1, 9, and 17.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claim(s) 1, 3-9, 11-17 and 19-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houh (U.S. Pub No. 2007/0106760) in view of Marsh (U.S. Pub No. 2007/0033531), and further in view of Martinez (U.S. Pub No. 2007/0083537).

As per claim 1 (and similarly the media of claim 9 and the apparatus of claim 17), Houh discloses a method of generating for display video programs enabling selection of selected media content using time-based metadata, comprising: 
extracting, by a server (Fig. 1, “media indexer 10”), audio and video features from the video program ([0005], [0012], [0017], [0034], [0036-42], [0087]); 
identifying, by the server, extracted audio features from the video program using audio processing, where each of the audio features includes corresponding start and stop time codes associated therewith ([0005], [0012], [0017], [0034], [0040-44]); 
identifying, by the server, extracted video features from the video program using visual processing, where each of the video features includes corresponding start and stop time codes associated therewith ([0005], [0012], [0017], [0034], [0040-44]); 
saving, by the server, the extracted audio features and extracted video features in a time-based metadata file ([0005], [0034], [0036], [0041-47], [0091]) (The Examiner understands the enhanced metadata 30 generated by the indexed and combiner satisfies the “time-based metadata file” as claimed.); 
storing, by the server, the time-based metadata file in a database ([0034], [0036], index 40, [0091], enhanced metadata repository 908 (satisfies the “database” as claimed)); 
transmitting, by the server, via a network, the video program to a video display device ([0090-95], Fig. 8A, “918” (satisfies the “display device” as claimed), devices that communicate with each other are “networked” and the communication occurs over a network); 
associating, by the server, the time-based metadata file with the video program, the video program being transmitted to the video display device of an end user without advertisements selected by an advertising distributor ([0005], [0034], [0041-47], [0091]); 
simultaneous to the transmission by the server of the video program to the video display device, transmitting, by the server, via a network, the time-based metadata file to an advertising distributor that selects the advertisements based at least in part on the time-based metadata ([0091-103], Fig. 8A, “924 Timed Ad Placement Agent” (satisfies the “advertising distributor” as claimed)) (The Examiner understands the “simultaneous” limitation to be satisfied by any of communication procedures described in Houh, particularly those in [0095-103] in accordance with [0033] of Applicant’s specification.); 
receiving, by the server, selected advertisements from the advertising distributor ([0006-7], [0013-16], [0082-84], another system which returns an ad (i.e. “receiving…from an advertising distributor”), [0088-103]); and 
generating for display, by the server, the selected advertisements on the video display device targeted and customized for the end user based upon the time-based metadata file provided to the advertising distributor, wherein the time-based metadata file provides time-coded information about the video program to enable selection of appropriate advertisements for presentment at specific time-code locations within the video program during viewing or playback of the video program by the end user ([0006-7], [0013-16], [0082-84], [0088-103]).
It could be argued that Houh does not appear to specify the video display device is a separate device from the server that can be accessed by the server via the network and the advertising distributor is a device that is separate from the server and the video display device that can be accessed by the server via the network and the transmitting of metadata by the server to the advertising distributor at the same time as the video program is transmitted by the server to the user device.  However, Marsh teaches a client device (video display device), a content originator (server), and an advertising server (advertising distributor) all as separate devices, in which the advertising server is sent a metadata file about a piece of media content in order to select advertisements to be placed in that media content at the same time as media is sent to the client device in a video on demand streaming situation (Paragraphs 0068, 0079, 0142).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to structure the system of Houh in the same way as the system of Marsh since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Houh and Marsh do not appear to specify in response to determining that the audio and video features have been previously processed, updating an existing time-based metadata file associated with the video program; and in response to determining that the audio and video features have not been previously processed, going through an initial processing of the audio and video features.  However, Martinez teaches specify in response to determining that features of a media item have been previously processed, updating an existing time-based metadata file associated with the video program; and in response to determining that the features of a media item have not been previously processed, going through an initial processing of the audio and video features (Paragraphs 0037, 0055, a database entry needs to be initially set up, but if a database entry already exists and there’s new information, the database entry is altered).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to be able to update database entries as new information is obtained as opposed to creating a new file each time as this will confuse and clutter relevant information and updating of entries to include new information will cause the system to run smoother with more compact storage of data.

As per claim 3, Houh discloses the method of claim 1 (as rejected above). Houh further discloses  
where the extracted video features include one or more of actors, characters, animals, objects, geographic locations, background, setting, theme, events, and scenes ([0005], [0012], [0017], [0034], [0036-42], [0087]).

As per claim 4, Houh discloses the method of claim 1 (as rejected above). Houh further discloses  
where the extracted audio features include one or more of words, speeches, dialogue, music, discrete sounds, and background noise ([0005], [0012], [0017], [0034], [0036-42], [0087]).

As per claim 5 (and similarly the media of claim 13 and the apparatus of claim 21), Houh discloses the method of claim 1 (as rejected above). Houh further discloses  
wherein the advertisements include at least one advertisement that is identified and cued to be presented to the end user when the video program reaches a respective time code location within the video program and wherein the at least one advertisement correlates to at least one of the extracted video features obtained from the time-based metadata file that appears in the video program during the respective time code location ([0006-7], [0013-16], [0082-84], [0088-103]). 

 As per claim 6 (and similarly the media of claim 14 and the apparatus of claim 22), Houh discloses the method of claim 1 (as rejected above). Houh further discloses 
wherein the advertisements include at least one advertisement that is identified and cued to be presented to the end user when the video program reaches a respective time code location within the video program and wherein the at least one advertisement correlates to at least one of the extracted audio features obtained from the time-based metadata file that occurs in the video program during the respective time code location ([0006-7], [0013-16], [0082-84], [0088-103]).

As per claim 7 (and similarly the media of claim 15 and the apparatus of claim 23), Houh discloses the method of claim 1 (as rejected above). Houh further discloses  
wherein the advertisements include at least one advertisement that is identified and cued to be presented to the end user when the video program reaches a respective time code location within the video program and wherein the at least one advertisement correlates to at least one of the extracted video features and to at least one of the extracted audio features obtained from the time-based metadata file that appears and occurs in the video program during the respective time code location ([0006-7], [0013-16], [0082-84], [0088-103]).

As per claim 8 (and similarly the media of claim 16 and the apparatus of claim 24), Houh discloses the method of claim 1 (as rejected above). Houh further discloses   
wherein the time-based metadata file comprises one or more of. (a) identification of the associated video program; (b) a file name; (c) a digital signature; (d) the time-coded duration of the associated video program; (e) a keyword list; (f) a time-coded transcript; and (g) one or more segments of the video program, each segment having a corresponding start and stop time and each segment identifying video features and audio features associated with each said segment ([0005], [0034], [0036], [0041-47], [0091]).

As per claim 11 (and similarly the apparatus of claim 19), Houh discloses the one or more non-transitory machine-readable media of claim 9 (as rejected above). Houh further discloses  
wherein each of the plurality of video segments is automatically identified based on at least one of a change of camera shot, a change of camera angle, a scene change, or a scene break ([0044], [0047]).

As per claim 12 (and similarly the apparatus of claim 20), Houh discloses the one or more non-transitory machine-readable media of claim 9 (as rejected above). Houh further discloses  
wherein the video program is provided to the video display device over the Internet, from a DVD, or a physical media storage ([0090-95]).

Claims 2, 10 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houh (U.S. Pub No. 2007/0106760) in view of Marsh (U.S. Pub No. 2007/0033531), further in view of Martinez (U.S. Pub No. 2007/0083537), and further in view of Sartor (U.S. Pub No. 2009/0012995).

As per claim 2 (and similarly the media of claim 10 and the apparatus of claim 18), Houh discloses the method of claim 1 (as rejected above). 
Houh does not explicitly disclose  
where the time-based metadata file is in an XML file format.
However, Houh does teach extracting audio and video features of a media content file via various processing extraction techniques, and a media indexer and combiner creates enhanced metadata used for dynamic time-based advertisement placement during media content playback ([0005], [0012], [0017], [0034], [0036], [0041-47], [0091]). More specifically, at the combiner, the metadata information extracted and analyzed by the media indexer and the descriptor indexer are combined in a predetermined format to form the enhanced metadata ([0036]). (Emphasis added)
In addition, Sartor teaches enhanced metadata files which are created from and associated with time-tagged video frames. The enhanced metadata files my include eXtensible-markup language (XML) [0025], [0036]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Houh to include the specific XML format. The rationale for combining in this manner is that both Houh and Sartor are directed towards generated enhanced metadata files from video-based media content. Furthermore, the Examiner notes that as per a KSR “B” rationale, it would have been obvious for Houh to implement the specific XML teachings of Sartor, since both Houh and Sartor focus on generating enhanced metadata files, and this would be a simple substitution of one known element (i.e. the non-descript “format” of the enhanced metadata file in Houh) for another (i.e. the specific “XML format” of the enhanced metadata file in Sartor).


Response to Arguments
All arguments are believed to have been addressed by the new grounds of rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621